Judgment unanimously affirmed. Memorandum: Viewing the evidence, as we must, in a manner most favorable to the prosecution and granting all reasonable inferences in the People’s favor (People v Ford, 66 NY2d 428, 437), we conclude that there was sufficient evidence to support the jury verdict that defendant recklessly caused serious physical injury to the victim by shooting him with a deadly weapon (see, Penal Law § 120.05 [4]; People v Wright, 105 AD2d 1088). We have considered defendant’s remaining claims and find each one lacking in merit. (Appeal from judgment of Genesee County Court, Morton, J. — assault, second degree.) Present — Dillon, P. J., Doerr, Green, Pine and Lawton, JJ.